     Case 1:20-cv-00820-DAD-EPG Document 9 Filed 02/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    JOEL MADRIGAL,                                  Case No. 1:20-cv-00820-DAD-EPG
11                        Plaintiff,                  ORDER FOR PLAINTIFF TO SHOW
                                                      CAUSE WHY THE COURT SHOULD NOT
12                   v.                               ISSUE FINDINGS AND
                                                      RECOMMENDATIONS RECOMMENDING
13                                                    THAT THIS CASE BE DISMISSED
      BRYAN FERREIRA, et al.,                         WITHOUT PREJUDICE FOR FAILURE
14                                                    TO COMPLETE SERVICE ON
                          Defendants.                 DEFENDANTS PURSUANT TO FEDERAL
15                                                    RULE OF CIVIL PROCEDURE 4(M)
16

17          Plaintiff Joel Madrigal (“Plaintiff) is proceeding pro se in this action bringing claims

18   against Defendants, Bryan Ferreira, Shane Logan, Jared Garcia, Clay Moffett, Ricardo Loza, R.

19   Lasalde, Juan Saenz, and City of Visalia California (collectively, “Defendants”). (ECF No. 1).

20   For the reasons below, the Court orders Plaintiff to show cause why this action should not be
     dismissed for failure to timely complete service on Defendants.
21
            Plaintiff initiated this action on June 12, 2020. (ECF No. 1.) On October 20, 2020, the
22
     Court issued an order requiring Plaintiff to show cause by November 20, 2020, why this action
23
     should not be dismissed for failure to timely complete service on Defendants. (ECF No. 5.) On
24
     November 18, 2020, in response to the Court’s order to show cause, Plaintiff filed a request for an
25
     extension of time to serve Defendants. (ECF No. 6.) Plaintiff explained that he has been
26
     attempting to find counsel to represent him in this matter and hopes to have representation soon
27
     but needs more time to locate counsel and serve Defendants. (Id.) Additionally, Plaintiff indicated
28
                                                       1
     Case 1:20-cv-00820-DAD-EPG Document 9 Filed 02/08/21 Page 2 of 2


 1   that Defendants Ferreira and Logan are currently facing criminal charges in Tulare County

 2   Superior Court. (Id.) Plaintiff expressed concerns about proceeding with this lawsuit before the

 3   criminal case is resolved because he believes Defendants Ferreira and Logan will not participate

 4   in discovery and will invoke their Fifth Amendment privilege against self-incrimination. (Id.)

 5   Plaintiff requested a sixty-day extension of the service deadline so that he may locate counsel and
     see if the underlying criminal case against Defendants Ferreira and Logan is resolved. (Id.)
 6
            In light of Plaintiff’s response, the Court entered an order on December 2, 2020,
 7
     discharging the order to show cause and extending the deadline for service of the summons and
 8
     complaint on Defendants to January 18, 2021. (ECF No. 8.) To date, Plaintiff has not filed a
 9
     return of service demonstrating that he has served the summons and complaint on Defendants, nor
10
     have Defendants filed a waiver of service.
11
            Under Federal Rule of Civil Procedure 4(m), “If a defendant is not served within 90 days
12
     after the complaint is filed, the court—on motion or on its own after notice to the plaintiff—must
13
     dismiss the action without prejudice against that defendant or order that service be made within a
14
     specified time.” Fed. R. Civ. P. 4(m). However, “if the plaintiff shows good cause for the failure,
15   the court must extend the time for service for an appropriate period.” Id.
16          Accordingly, Plaintiff is ORDERED to show cause why this action should not be
17   dismissed for failure to timely serve Defendants as required under Federal Rule of Civil
18   Procedure 4(m). No later than March 12, 2021, Plaintiff shall file either: (1) a return of service
19   showing that service on Defendants is complete; or (2) a response to this Order to Show Cause
20   otherwise demonstrating the Plaintiff has completed service on Defendant as required by Federal

21   Rule of Civil Procedure 4 or has good cause for failing to complete service.

22          Plaintiff is cautioned that failure to respond to this Order to Show Cause may result

23   in the dismissal of this action.

24
     IT IS SO ORDERED.
25

26      Dated:     February 8, 2021                            /s/
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
                                                       2
